Citation Nr: 1022128	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-36 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic meningitis 
residuals to include lower extremity numbness and pain.  

2.  Entitlement to service connection for a chronic headache 
disorder to include migraine.  

3.  Entitlement to service connection for a chronic bilateral 
eye disorder to include blurred vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had on active service from November 1983 to July 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
denied service connection for meningitis residuals, migraine, 
and blurred vision.  In April 2010, the Veteran was afforded 
a hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In December 2008, the Veteran submitted informal claims for 
increased disability evaluations for her right lower 
extremity varicose veins, left lower extremity varicose 
veins, and lumbar strain.  The issues have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them.  The issues are referred to the RO 
for appropriate action.  


REMAND

The Veteran asserts that service connection for chronic 
meningitis residuals, chronic migraine, and chronic blurred 
vision is warranted as the claimed disabilities were incurred 
during active service and/or secondary to her chronic 
meningitis residuals.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that she was treated for meningitis and associated headaches 
at the William Beaumont Army Hospital on August 27, 1988.  
Clinical documentation of the cited inservice treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

An April 1990 Army treatment record states that the Veteran 
was "status post meningitis."  The reports of VA 
examinations for compensation purposes conducted in March 
2006 and July 2007 note that the Veteran was "status post 
meningitis."  However, the examiners failed to identify the 
Veteran's chronic meningitis residuals, if any.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that a search be made 
of the records of the William Beaumont 
Army Hospital for any documentation 
pertaining to treatment of the Veteran in 
August 1988.  All material produced by 
the requested search should be 
incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  

2.  After completion of the action 
requested in paragraph 1 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of her 
claimed chronic meningitis residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic meningitis residuals had their 
onset during active service or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

3.  After completion of the action 
requested in paragraph 1 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of her 
claimed chronic headache disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic headache disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice spinal 
tap or taps and/or claimed spinal 
meningitis; or otherwise originated 
during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

4.  After completion of the action 
requested in paragraph 1 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of her 
claimed chronic bilateral eye disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic 
acquired eye disorder is diagnosed, the 
examiner should expressly state that 
fact.  

The examiner should advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired eye disorder had its 
onset during active service; is 
etiologically related to the Veteran's 
claimed spinal meningitis; or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

5.  Then readjudicate the issues of 
service connection for chronic meningitis 
residuals to include lower extremity 
numbness and pain, a chronic headache 
disorder to include migraine, and a 
chronic bilateral eye disorder to include 
blurred vision.  If the benefits sought 
on appeal remain denied, the Veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

